FILED
                               UNITED STATES DISTRICT COURT                               JUL 31 2009
                               FOR THE DISTRICT OF COLUMBIA
                                                                                    C'~~k, u.s.District and
                                                                                       uankruptcy Courts

K wasi Seitu,                                 )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )
                                              )
                                                      Civil Action No.         09 1456
District of Columbia et al.,                  )
                                              )
        Defendants.                           )

                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant plaintiffs application

and dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

(requiring dismissal of a civil action upon a determination that the Court lacks subject matter

jurisdiction).

        Plaintiff, a resident of the District of Columbia, sues the municipality, current and former

judges of the Superior Court of the District of Columbia and other individuals who allegedly

retaliated against him beginning February 1997, after he challenged alleged unlawful acts of the

District's "traffic enforcement agency." CompI. at 2 (page numbers supplied). Plaintiff claims

that "his vehicle was arbitrarily seized ... by the District of Columbia Department of Public

Works" and sold at public auction "although it pretended to still be in possession of the vehicle."

Jd. In May 1997, plaintiff filed a damages lawsuit in D.C. Superior Court based on the foregoing

conduct and "was forced into a purported 'trial' ," when that court allegedly refused to enter a

default against the District. Jd. at 3,5. Presumably plaintiff prevailed, but he refused to cash an

$8,000 check the District issued to him because he questioned the Superior Court's jurisdiction
to proceed to trial in light of the District's alleged default. Jd. at 6 ~ 22. Plaintiff further alleges

that in 200 I or 2002, the District "surreptitiously revoked [his] driving privileges," id.      ~   23, that

the Department of Motor Vehicles has refused "to produce the basis" for said revocation or to

restore his driving privileges, id.    ~   24, and that the Superior Court "has published and made

available on-line, a record listing [him] as a 'Criminal' defendant in seven cases, two of which

are listed as 'Felonies' when in fact the Plaintiff has been a defendant in only two misdemeanor

cases," id.   ~   25. In addition, plaintiff alleges that he was recently subjected to an unlawful stop,

search and seizure, and the filing of a false police report by Metropolitan Police Department

Officer Scott Pinto, a named defendant. Jd.         ~~   26-27. Plaintiff alleges that he has appeared three

times-the latest on July 7, 2009-- before Superior Court Judge Jennifer Anderson, another named

defendant who apparently has refused to dismiss the case plaintiff considers to be a malicious

prosecution. Jd.      ~~   29-30. Plaintiff seeks monetary damages exceeding $15 million.

        The gravamen of the complaint is a challenge to the rulings of Superior Court judges. I

Because this Court lacks subject matter jurisdiction to review the decisions (or lack thereof) of

another court, see 28 U.S.c. §§ 1331, 1332 (general jurisdictional provisions); Fleming v. United

States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995), the complaint

will be dismissed. A separate Order accompanies this Memorandum Opinion.




Date: July;JL, 2009



        I To the extent that plaintiff may be asserting a violation of the due process clause, his
own allegations establish that he received notice and the opportunity to be heard in the Superior
Court, which is all the process the Constitution requires. See Yates v. District a/Columbia, 324
F.3d 724, 726 (D.C. Cir. 2003) (citing Mathews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893,47
L.Ed.2d 18 (1976)). Similarly, plaintiffs dissatisfaction with the Superior Court proceedings
belies his claim predicated on the denial of the First Amendment right to access the courts. See
Compl. at 2.

                                                         2